Citation Nr: 0715662	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1968 to March 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 RO rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which granted service connection 
for diabetes mellitus and denied service connection for 
hypertension, claimed as secondary to diabetes mellitus.  The 
veteran initiated an appeal of this decision and requested de 
novo review by a Decision Review Officer (DRO).  The DRO 
issued a statement of the case (SOC) in April 2004 that 
continued the denial of his claim.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2004.

Issue not on appeal

Another issue previously on appeal, service connection for 
coronary artery disease, claimed as secondary to diabetes 
mellitus, was granted by the RO in a July 2006 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDING OF FACT

The competent medical evidence of record does not indicate or 
suggest any nexus between the veteran's hypertension and his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not due to or the result of the veteran's 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes at the onset that the veteran has been informed of 
the evidentiary requirements for secondary service 
connection.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated February 13, 2003, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist him with obtaining "medical records, employment 
records, or records from other Federal agencies."  With 
respect to private treatment records, the letter included VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The above-referenced February 2003 letter further emphasized: 
"You must give us enough information about these records so 
that we can request them from the agency or person who has 
them.  It's still your responsibility to support your claim 
with appropriate evidence." 
The Board also notes that a subsequent letter from the RO 
dated March 21, 2007 specifically requested the veteran 
submit any additional information or evidence that pertains 
to his claim or inform the RO of such information or 
evidence.  This complied with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 21, 2007 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case elements (1) and (2), veteran status, and 
existence of a disability are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of secondary 
service connection.  The veteran's claim of entitlement to 
secondary service connection was denied based on element (3), 
a connection between the veteran's service-connected diabetes 
mellitus and the claimed disability, hypertension.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's private medical records and provided medical 
examinations on March 28, 2003 and February 3, 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran has 
not contended that his currently diagnosed hypertension is 
directly due to his military service.  Moreover, there is 
nothing in the veteran's service medical records or elsewhere 
in the claims folder which even remotely suggest that such is 
the case.  The Board's discussion will therefore be devoted 
exclusively to the matter of secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), medical documents dating 
back to 1981 diagnose the veteran as having hypertension.  
Accordingly, Wallin Element (1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, the veteran was granted service 
connection for diabetes mellitus by the RO in an April 2003 
rating decision. 

With respect to Wallin element (3), the pertinent medical 
evidence consists of two VA examinations conducted in March 
2003 and February 2006.  Both examiners concluded that the 
veteran's hypertension is not related to his diabetes 
mellitus.  The reason given was that the veteran's 
hypertension existed prior to his diabetes mellitus.  The 
record in fact indicates that the veteran was first diagnosed 
with hypertension in 1981, seventeen years before he was 
diagnosed with diabetes.  
Moreover, there is no evidence that he hypertension was 
aggravated by the diabetes mellitus.  As stated by the 
February 2006 VA examiner, the veteran's hypertension was not 
caused by, or a result of, his service-connected diabetes 
mellitus. 

The veteran has not submitted any evidence to the contrary.  
He has been accorded ample opportunity to submit evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2002) [the claimant has a responsibility to 
support a claim for VA benefits.]



To the extent that the veteran and his representative contend 
that the veteran's hypertension is caused by or a result of 
his service-connected diabetes mellitus, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's hypertension 
is not related to his service-connected diabetes mellitus.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


